                 Case 2:21-cv-00725-JCC Document 9 Filed 08/26/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    In re:
                                                          CASE NO. C21-725 JCC
10
      GENE UI BAKER,
11                                                        MINUTE ORDER
                              Debtor.
12
      CHONG TOK BROWN, et al.,
13

14                            Appellants,
                v.
15
      NANCY L. JAMES, Trustee,
16
                              Appellee.
17

18
               The following Minute Order is made by direction of the Court, the Honorable John C.
19
     Coughenour, United States District Judge: The parties’ Stipulation to Modify Briefing Schedule
20
     (Dkt. No. 7) is GRANTED. It is ORDERED that the briefing schedule is modified as follows:
21
           1.        Appellee’s responsive brief is due October 22, 2021.
22
           2.        Appellant’s reply brief, if any, is due November 5, 2021.
23
               DATED this 26th day of August 2021.
24

25

26



     C21-725 JCC
     PAGE - 1
               Case 2:21-cv-00725-JCC Document 9 Filed 08/26/21 Page 2 of 2




                                                 Ravi Subramanian
 1                                               Clerk of Court
 2
                                                 s/Sandra Rawski
 3                                               Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     C21-725 JCC
     PAGE - 2
